—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated May 21, 1992, as denied that branch of their motion which was for the defendant New York City Transit Authority to provide them with certain photographs.
Ordered that the order is modified, as a matter of discretion, by deleting the provision thereof denying that branch of the plaintiffs’ motion which was for the defendant New York City Transit Authority to provide them with certain photographs and substituting therefor a provision directing the defendant New York City Transit Authority to produce photographs of all of its bus operators who were operating a bus between 8:00 a.m. and 9:00 a.m. on October 4, 1989, on the bus route in question, as so modified, the order is affirmed insofar as appealed from, with costs to the appellants.
The materials which the plaintiffs seek are material and necessary to the prosecution of their case (see, CPLR 3101 [a]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403). Moreover, the defendants have conceded that they failed to move for a protective order. In any event, they failed to establish that such an order is warranted. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.